DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application discloses and claims only subject matter disclosed in prior application and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/11/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-5, 7, 11-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wiser (US9654674) in view of Fattal (US20180246330).
Regarding claim 1, Wiser discloses a method to determine eye characteristics of a user wearing one or more bionic lenses comprising: capturing by a first bionic lens worn in a first eye of the user a first image corresponding to a calibration pattern positioned at a first relative orientation of the calibration pattern to the user [Figs. 3-7, Col. 8 lines 40-60, Col. 17 lines 5-35, Col. 18 lines 35-50; eye mountable camera with a plurality of light changes and their respective orientation and calibration patterns].
capturing by the first bionic lens a second image corresponding to the calibration pattern positioned at a second relative orientation of the calibration pattern to the user [Figs. 3-7, Col. 8 lines 40-60, Col. 17 lines 5-35, Col. 18 lines 35-50; eye mountable camera with a plurality of light changes and their respective orientation and calibration patterns].
Although Wiser discloses analyzing the first image and the second image [Figs. 3-7, Col. 8 lines 40-60, Col. 17 lines 5-35, Col. 18 lines 35-50; sensor values from different photo sensitive elements compared and adjusted for optimal viewing].  Wiser does not explicitly disclose a processor to determine the eye characteristics of the user.
Fattal more explicitly discloses analyzing the first image and the second image by a processor to determine the eye characteristics of the user [Figs. 1-10, 0069-0082; calculating different distances and locations of retinas and calibrating near display accordingly].
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the eye mountable camera system with the dynamic near eye display of Fattal as stated above.  By incorporating the teachings as such a near eye display that can provide a more immersive experience than conventional displays is achieved (see Fattal 0004).
Regarding claim 4, Wiser discloses wherein the first orientation corresponds to the user looking in a first direction toward the calibration pattern and the second orientation corresponds to the user looking in a second direction toward the calibration pattern [Figs. 3-7, Col. 8 lines 40-60, Col. 17 lines 5-35, Col. 18 lines 35-50; eye mountable camera with a plurality of light changes and their respective orientation and calibration patterns].
Regarding claim 5, Wiser discloses wherein the first orientation corresponds to a first location of the calibration pattern relative to the user and the second orientation corresponds to a second location of the calibration pattern relative to the user [Col. 8 lines 10-55; measured angle and its respective calibration and direction for eye mountable camera].
Regarding claim 7, Wiser discloses the limitations of claim 7.  However Wiser does not explicitly disclose wherein the bionic lens comprises an onboard display, and the method further comprises displaying the calibration pattern on the onboard display, wherein one of the first image or the second image includes a light reflected from the first eye.
Fattal more explicitly discloses wherein the bionic lens comprises an onboard display, and the method further comprises displaying the calibration pattern on the onboard display, wherein one of the first image or the second image includes a light reflected from the first eye [ABS, 0055-0064; near eye display displaying appropriate calibrated image].
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Wiser with the teachings of Fattal for the same reasons as stated above.
Regarding claim 11, Wiser discloses the limitations of claim 11.  However Wiser does not explicitly disclose wherein analyzing the first image and the second image comprises analyzing a model of a human interpupillary distance between the first eye of the user and the second eye of the user.
Fattal more explicitly discloses wherein analyzing the first image and the second image comprises analyzing a model of a human interpupillary distance between the first eye of the user and the second eye of the user [0071-0076; adjusting image based on location of user retina and user viewing angle and distance].
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Wiser with the teachings of Fattal for the same reasons as stated above.
Regarding claim 12, Wiser discloses the limitations of claim 12.  However Wiser does not explicitly disclose wherein the eye characteristics comprise at least one of a pivot point, a rotational axis of the bionic lens relative to the first eye, or a center of rotation of the first eye.
Fattal more explicitly discloses wherein the eye characteristics comprise at least one of a pivot point, a rotational axis of the bionic lens relative to the first eye, or a center of rotation of the first eye [0071-0076; adjusting image based on location of user retina and user viewing angle and distance].
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Wiser with the teachings of Fattal for the same reasons as stated above.
Regarding claim 13, Wiser discloses the limitations of claim 13.  However Wiser does not explicitly disclose further comprising analyzing the first image and the second image to determine a center of rotation of a head of the user.
Fattal more explicitly disclose further comprising analyzing the first image and the second image to determine a center of rotation of a head of the user [0071-0076; adjusting image based on location of user retina and user viewing angle and distance].
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Wiser with the teachings of Fattal for the same reasons as stated above.
Regarding claim 14, Wiser discloses wherein the first bionic lens includes an integral image sensor configured to capture the first image and the second image [Figs. 3-7, Col. 8 lines 40-60, Col. 17 lines 5-35, Col. 18 lines 35-50; eye mountable camera for capturing images].
Regarding claim 15, Wiser discloses wherein the calibration pattern comprises a structured light pattern [Figs. 3-7, Col. 8 lines 40-60, Col. 17 lines 5-35, Col. 18 lines 35-50; calibration techniques including a plurality of light angles and directions].
Regarding claim 16, Wiser discloses a system to determine eye characteristics of a user wearing one or more bionic lenses comprising: a first bionic lens configured to be worn in a first eye of the user [Figs. 3-7, Col. 8 lines 40-60, Col. 17 lines 5-35, Col. 18 lines 35-50; eye mountable camera with a plurality of light changes and their respective orientation and calibration patterns].
a processing element in communication with the first bionic lens, wherein the processing element is configured to: capture by the first bionic lens a first image corresponding to a calibration pattern positioned at a first relative orientation of the calibration pattern to the user [Figs. 3-7, Col. 8 lines 40-60, Col. 17 lines 5-35, Col. 18 lines 35-50; eye mountable camera with a plurality of light changes and their respective orientation and calibration patterns].
capture by the first bionic lens a second image corresponding to the calibration pattern positioned at a second relative orientation of the calibration pattern to the user [Figs. 3-7, Col. 8 lines 40-60, Col. 17 lines 5-35, Col. 18 lines 35-50; eye mountable camera with a plurality of light changes and their respective orientation and calibration patterns]. 
analyze the first image and the second image to determine the eye characteristics of the user [Figs. 3-7, Col. 8 lines 40-60, Col. 17 lines 5-35, Col. 18 lines 35-50; eye mountable camera with a plurality of light changes and their respective orientation and calibration patterns].
Although Wiser discloses analyzing the first image and the second image [Figs. 3-7, Col. 8 lines 40-60, Col. 17 lines 5-35, Col. 18 lines 35-50; sensor values from different photo sensitive elements compared and adjusted for optimal viewing].  Wiser does not explicitly disclose a processor to determine the eye characteristics of the user.
Fattal more explicitly discloses analyzing the first image and the second image by a processor to determine the eye characteristics of the user [Figs. 1-10, 0069-0082; calculating different distances and locations of retinas and calibrating near display accordingly].
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the eye mountable camera system with the dynamic near eye display of Fattal as stated above.  By incorporating the teachings as such a near eye display that can provide a more immersive experience than conventional displays is achieved (see Fattal 0004).
Regarding claim 19, Wiser discloses wherein the first orientation corresponds to the user looking in a first direction toward the calibration pattern and the second orientation corresponds to the user looking in a second direction toward the calibration pattern [Figs. 3-7, Col. 8 lines 40-60, Col. 17 lines 5-35, Col. 18 lines 35-50; eye mountable camera with a plurality of light changes and their respective orientation and calibration patterns].
Regarding claim 20, Wiser discloses wherein the first orientation corresponds to a first location of the calibration pattern relative to the user and the second orientation corresponds to a second location of the calibration pattern relative to the user [Figs. 3-7, Col. 8 lines 40-60, Col. 17 lines 5-35, Col. 18 lines 35-50; eye mountable camera with a plurality of light changes and their respective orientation and calibration patterns].

Allowable Subject Matter
Claims 2-3, 6, 8-10 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior arts of record individually nor in combination explicitly disclose capturing by a second bionic lens worn in a second eye of the user a third image corresponding to the calibration pattern positioned at the first relative orientation to the user; capturing by the second bionic lens a fourth image corresponding to the calibration pattern positioned at the second relative orientation to the user; and analyzing the first image, the second image, the third image, and the forth image to determine an eye spacing between the first eye of the user and the second eye of the user, when taken in the environment of the independent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALHA M NAWAZ whose telephone number is (571)270-5439. The examiner can normally be reached Flex, M-R 6:30am-3:30pm; F 8:30am-12:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe G Ustaris can be reached on 571-272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TALHA M NAWAZ/Primary Examiner, Art Unit 2483